Citation Nr: 0840147	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-16 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from August 1975 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
above, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is unable to obtain or maintain 
substantially gainful employment because of the severity of 
his service-connected headache disability.  Service 
connection is in effect for migraine headaches and is rated 
as 50 percent disabling.  The veteran has no other service-
connected disabilities.  

A review of the pertinent evidence of record consists of a 
neurological consultation dated in March 2004, which shows 
the veteran's headaches occurred in clusters, usually in the 
spring and fall.  During that time the headaches are daily 
for 3-4 months at a time beginning nocturnally and lasting 2-
16 hours.  The headaches were treated somewhat successfully 
on prophylactics, which decreased their frequency, however 
the veteran was unable to work during clusters.  

During VA examination in early January 2005, the examiner 
noted the veteran's headaches were incapacitating and because 
of the frequency and chronicity, he was unemployable.  

VA outpatient reports show follow up treatment for headaches.  
An October 2006 neurology clinic entry records that the 
veteran reported multiple "cycles" of headaches lasting up 
to six months and occurring at least one per year (typically 
in the spring or fall).  During a cycle, he had headaches 
multiple times per day.  He described the headaches as 
similar to a "brain freeze" on the left side only.  Pain 
was 10/10 after building from 4-5/10 and lasted from 2 to 16 
hours with 30-40 minutes of relief.  Associated symptoms 
included left-sided eye redness, photosensitivity, watering, 
and his sinuses "jammed shut."  Objective evaluation was 
essentially normal, however.  The assessment was cluster 
headaches by history, no abnormalities found on examination.  
The reinstatement of oxygen therapy was recommended.

An April 2007 neurology note reflects that the veteran gave a 
long history of headaches.  He stated he had three months of 
headaches last fall, from November to January, and with the 
headaches he had facial pain, watering of the left eye, and 
facial fullness.  He added that he has been on several 
prophylactic agents without much success.  After examination, 
which was essentially normal, the assessment was long history 
of cluster headaches, currently symptom free.  The veteran 
was prescribed home oxygen for use during his cluster 
headaches.

However, by decision issued in August 2007, the Social 
Security Administration (SSA) found that the veteran has been 
disabled since March 2003.  The Board notes that 
qualification for SSA disability benefits does not 
automatically qualify a veteran for TDIU, even where, as 
here, the SSA determination was based on the veteran's 
service-connected headaches.  Put another way, the SSA 
determination is not controlling or binding on the VA, 
although it is pertinent evidence, and represents evidence to 
be considered in the VA determination of qualification for 
TDIU.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993); see 
also Murincsak v. Derwinski, 2 Vet. App. 363, 370-71 (1992); 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Nonetheless, the Board must give the body of SSA evidence, 
including the SSA determination, appropriate consideration 
and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

In addition to the contradictory medical evidence of record, 
at his September 2008 travel board hearing, the veteran 
alleged that he had been incapable of maintaining 
substantially gainful employment since 2003, but also 
testified that he had been employed as an independent 
contractor with his former employer since December 2006.  His 
testimony offered few details of the nature and frequency of 
the employment, although he stated that he set his own work 
schedule.

The probative question in TDIU claims is whether the service-
connected disabilities preclude a claimant from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In 
Faust v. West, 13 Vet. App. 342 (2000), the United States 
Court of Appeals for Veterans Claims (Court) defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual income.  In this case, there is no 
evidence in the file to indicate whether or not the veteran's 
job as an independent contractor constitutes work that is 
more than marginal.  Without additional information regarding 
the veteran's employment status, to include the number of 
hours he works a week and salary, the Board is unable to 
address this matter at this time and must request this 
additional information from the veteran.

It has been three years since the veteran was last evaluated 
and a matter critical to the adjudication of the TDIU claim 
is identifying symptoms which affect occupational impairment 
and the related matters of whether he is employed and 
employable in light of his service-connected headaches 
disability.  The Board acknowledges that the duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  However, 
in this case, the Board believes that a current evaluation of 
the veteran's headache symptomatology to include a discussion 
relating to his employability would prove helpful in 
adjudicating the merits of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated the veteran for his 
headaches since May 2008.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
records identified by the veteran cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.  

2.  The veteran should also be requested 
to provide information regarding his 
employment status from 2003 forward, to 
include information regarding the type of 
employment that he participated in during 
that time, the number of hours worked 
weekly and his weekly salary.  If not 
currently employed, the veteran should be 
asked to provide information such as the 
date he last worked and the reasons for 
him leaving the job.

3.  The veteran should be referred for a 
VA medical examination.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The examiner should opine as to whether, 
without regard to the veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not (a 50 percent probability or higher) 
that his service-connected headaches 
render him unable to secure or follow a 
substantially gainful occupation, that 
is, on his ability to earn "a living 
wage."  

Any opinion provided should include 
discussion of specific evidence of 
record.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should specify his or her 
reasoning for the agreement or 
disagreement.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, make 
a determination as to whether the veteran 
meets the rating criteria for TDIU set 
forth in 38 C.F.R. §§ 4.15, 4.16, and 
whether he is precluded, solely by 
service-connected disability, from 
following a substantially gainful 
occupation, to support a TDIU.  Referral 
for extra schedular consideration should 
be addressed.  The discussion should also 
specifically address the issues raised 
with respect to "marginal employment" 
and whether the veteran's demonstrated 
earned annual income does not exceed the 
amount established by the United States 
Department of Commerce, Bureau of Census, 
and as the poverty threshold for one-
person.  See Bowling v. Principi, 15 Vet. 
App. 1, 7 (2001).  

5.  If the benefit sought on appeal 
remains denied, furnish the veteran an 
appropriate SSOC containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


